 DECISIONS O()F NATIONAL LABOR RELATIONS BOARDWehrenberg Theatres, Inc. d/b/a Melba Theatre andSkyvue Drive-In and Local 143, InternationalAlliance of Theatrical Stage Employees &Moving Picture Machine Operators of theUnited States and Canada. Case 14-CA-14498February 9, 1982DECISION AND ORDERBY MI.MBI RS FANNING, JENKINS, ANDZIMMI RMANOn April 21, 1981, Administrative Law JudgeBenjamin Schlesinger issued the attached Decisionin this proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,'and conclusions of the Administrative Law Judge,as modified herein, and to adopt his recommendedOrder. 2The Administrative Law Judge found, inter alia,that Respondent violated Section 8(a)(3) and (1) ofthe Act by discharging its employee, Richard Hol-lander, on November 20, 1980. Although in reach-ing this finding, the Administrative Law Judgeomitted certain facts pertinent to a consideration ofRespondent's conduct, we agree with the Adminis-trative Law Judge's conclusion that Respondentunlawfully discharged Hollander.Respondent operates a number of movie theatersin the St. Louis, Missouri, area. Involved in thisproceeding are its Melba Theatre and its SkyvueDrive-In, located in De Soto, Missouri. The MelbaTheatre, an indoor facility, customarily operatedbetween September and May. The Skyvue Drive-In generally opened in March and closed betweenSeptember and November.I Respilidelt has excepted to certail credihility finldirigs made h, theAdministratire I aw Judge It is the Board's estahlished policy nlot itooverrulc aln adlrlinistraltisve law Judges resoluti llnls ssiilh respect It crcdi-hilily unless the clear preptonderaince of all of' the relcs all esiderlcz on-Onces us Ihat the resolutions are irnc'rrecl Sitidur/d Div Ha1l IPriju('i..Inc, 91 Nl RB 544 (15()). eilfd 188 F2d 352 (3d Cir 1'51) , We havecarefully eanmined Ihe record ad ld II no basis for reversing his /llidings.2 For the reasons sect Forth in his dissentinig oijlniols ill ilovlU ,ftidi)lw.hi., 213 Nl RH 797 (1978), atll P'urlga oy (s rv'¢t' ((arvo In.. 194 Nl RHlh (1971). M hember Jenkins sosuld nriot inlcludel Rn Piierce in the Iitfinding s s a resull. onl, one enlployee remajnilng in the unlit. MclnherJenkins wotlid not join his colleagues inr finding that Respoindent violatedSec 8(a)(5) of the Act when it refused to hargainl with the Utnron. norwouid he issue a hargainitlg order (See .Soronmu-:laurin Puhli/shi/g ( o.. 172NLtRH 025 (I 6h8) ice does. ho'wever, agree with ithe 8(a)(3) siolationfiutund ill this priccedi tg.i r id sould issue a hargaininlg order if hc cionsldiered Ron I'ierce to he inclaudd in the unlitThroughout the year, Respondent normally em-ployed three projectionists. During the spring andfall overlap periods, there were generally 15 pro-jectionist shifts. Claude Pierce, an admitted super-visor, worked six shifts per week at the Melba The-atre. A second projectionist worked at the Melbaduring Claude Pierce's day off and also took fourto five weekly shifts at the Skyvue Drive-In. Thethird projectionist worked two to three weeklyshifts at the Skyvue Drive-In. During the periodwhen only one theater was open, Claude Piercegenerally worked six shifts and the two remainingprojectionists alternately worked during ClaudePierce's day off. In early 1980, prior to the SkyvueDrive-In's reopening, Respondent employedClaude Pierce as its primary projectionist and su-pervisor. Claude's sons, Ron and Mike, were thesecond and third projectionists.In the summer of 1980,3 Respondent broke withtradition and did not close the Melba Theatre. Itkept the theater open for a showing of the popularfilm "The Empire Strikes Back." Throughout thisperiod, the Skyvue Drive-In was also open. Whencombined, the numerous daily showings of "TheEmpire Strikes Back" and the customary eveningshowings at the Skyvue Drive-In produced 21 pro-jectionist shifts. To handle the increased workload,Claude Pierce hired Keith Singer in June, whenthe special film showing began. Throughout thesummer, Singer worked with Claude Pierce at theMelba Theatre. In September, Singer returned tocollege. When he left, Respondent did not termi-nate him and it was understood that, when Singerreturned for weekends, he could request to work atthe theaters.At the Skyvue Drive-In, Ron Pierce was the pri-mary projectionist during the summer of 1980. Hegenerally worked all seven shifts a week. MikePierce, the second projectionist, worked only whenRon could not. Sometime in the late summer, MikePierce informed Claude Pierce that he no longerwanted to work at the theaters and would come inonly if an emergency warranted it. Thereafter,Richard Hollander asked Claude Pierce for a job.In September, Pierce hired Hollander, and MikePierce stopped working at the theaters. At thistime, "The Empire Strikes Back" was still showingat the Melba Theatre, and the Skyvue Drive-Inwas also still open. From his hire until his dis-charge in mid-November, Hollander worked ap-proximately three shifts per week at the SkyvueDrive-In.4' All dates are in 1980 unless it is otheruise indicaled4 (laiude Pierce testified that, uhenl he hired Hollander. he did not tellhilil tl;l hs jobh would last only throlugh the fall of I(80 Pierce testifedContrinued260 NLRB No. I18 MELBA THEATREOn October 16, Claude Pierce and his son, Ron,met with a representative of the Charging PartyUnion and signed authorization cards. ClaudePierce left a blank authorization card for RichardHollander, who signed it on October 18 in RonPierce's presence." By letter dated Octer 22, theUnion demanded recognition by Respondent. Re-spondent rejected the Union's request in a letterdated November 6.On two occasions early in November, ClaudePierce met with Respondent's vice president, A. R.Parker, in St. Louis. Parker told Pierce to "get rid"of Richard Hollander when he closed the SkyvueDrive-In for the winter. On November 16, ClaudePierce closed the Skyvue Drive-In. At the time thedrive-in closed, Claude Pierce disregarded Parker'sinstruction and began scheduling Hollander forwork at the Melba Theatre. Ron Pierce was also towork at the Melba Theatre. On November 20, aspecial courier from Respondent's St. Louis officedelivered an envelope to Claude Pierce. Pierce hadnever before received correspondence from Re-spondent delivered in this manner. The envelopecontained a note from Vice President Parker whichdirected Pierce to sign the enclosed letter ad-dressed to Richard Hollander." Pierce did not signthe letter; instead, he handed it to Hollander andsaid he did not agree with it. The letter stated, nileralia, that Hollander was separated from Respond-ent's employ, and that no commitment as to futurehiring could be made. This was the first time in the18 years that Claude Pierce had managed the DeSoto theaters that a projectionist had been laid offor terminated.Following Hollander's separation, Respondentemployed only Claude and Ron Pierce at the DeSoto theaters, although, as noted, it was Respond-ent's practice in the past to employ three projec-tionists throughout the year. In situations whereneither Claude nor Ron Pierce could work, Re-spondent could not call on Keith Singer, who,during this period, was generally away at college.thal he thllught he Illi )Hollander tlhat Hollander might wvork It IheMelba Theatre henil the Sks.uclr I)ri'e-ln clo,ed for the 'ilnier H1A1-lander testified that Claude P'ierce told him , hen he as. hsred thal.when Ihe drive-in cloSed. depending (on Ihe amorunt of time Ron l'iwrLCwanted to work. Hollander night i.ork I nighl a week al IhC MelhaTheatre The Adminisrati. e I .a Judge did not pas, orn his ciliinlmllt The Administrative l.aA Judge found, and Ae agree. that C'laudePierce's Involismenltl In the securing of the liuthorization cardi (id inotlaint the Urnio\ll' nlajorls support rctlri lcd hb the card,` The envelope sient to l(lulecR 'ire also inclulded a )ctter to (l laudcI'lerce wheich described Ron i'Irce'r its aln "Assisltnl Manager" and ifMtedvarious alleged super,-. rs dutlic, prssicised hb such "Asssist(an Mlliager " The Adinmilstratl.e I as, Judlge ou and and vs agree. that Rep,lpotent's letter concerninr g Ron I'icrces ;i}}c gtf superxlsorn stat us nlrc l) icfecgs an attempt by , Rcepoldctil to confer on Rgi P'icrce thi aIppearallrCoaf sucli status ill order tl suilpporl hl, excluolsioll iroill h}) ut ill A 5\ lid 11cAdministrative .gai Judge , , t. reCId Rc, pondetllt' a.ittempt tr deIls RonI'ietrec vtnpl oec liltitSinger worked only when he came home to visit.That fall, he worked on a few weekends andduring his Christmas vacation. Nor could Respond-ent depend on Mike Pierce's assistance; even whencalled on in an emergency during the months fol-lowing Hollander's dismissal, Mike Pierce some-times refused to work. After Hollander's dismissal,Mike worked only a few times during the month ofDecember.Based on the above, we conclude that Respond-ent discharged Richard Hollander in retaliation forthe employees' support for the Union, and not, asRespondent contends, because Respondent hadclosed the Skyvue Drive-In for the winter andneeded to reduce the number of projectionists itthen employed. Respondent does not dispute that ithad traditionally employed three projectionists atthe De Soto theaters, and that it had never beforeordered the dismissal of one of its projectionists.Instead, Respondent has asserted that at the time itordered Claude Pierce to dismiss Hollander it em-ployed five projectionists at the De Soto theatersand sought, by discharging its newest hiree, Hol-lander, to return to the traditional three employees.Respondent asserts, too, that it had hired Hollanderto help with the extra shifts created by the specialshowing of "The Empire Strikes Back." When thismovie ceased playing, Respondent argues, thereason for Hollander's employment ceased also.The facts, as described above, however, establishthe pretextual nature of Respondent's contentionthat it dismissed Hollander for business reasons.Contrary to Respondent's assertion, it effectivelyemployed only three projectionists in De Sotobefore it fired Hollander. As indicated above, nei-ther Keith Singer nor Mike Pierce was a reliablebackup projectionist during the fall and wintermonths of 1980. Following Hollander's discharge,only two projectionists, Claude and Ron Pierce, re-mained. They received only minimal assistancefrom Mike Pierce and Keith Singer. It is noted thatRespondent contends that its aim was to return itsprojectionist staffing to its customary level ofthree; Respondent has not contended that it soughtto reduce the number of employees to less than thenumber it traditionally employed. That Hollander'sdismissal left only two projectionists renders Re-spondent's contention implausible. Moreover, thetiming of Hollander's and Singer's hiring demon-strates that Respondent hired Singer, not Hol-lander, to cover the added work which resultedfrom "The Empire Strikes Back" showings; Re-spondent hired Richard Hollander, instead, to fillthe position held by Mike Pierce, who no longerwanted( to work at Respondent's theaters.19 DECISIONS OF NATIONAL I AHBOR RELATIONS BOARDRespondent's otherwise unexplained break withits tradition of not discharging projectionists at aseason's close, a change in its practice which ren-dered its De Soto theaters comparatively under-staffed, can be explained only in light of theUnion's recent request for recognition. Respond-ent's unprecedented direction that Claude Piercedismiss Hollander, the manner in which Respond-ent communicated that direction to Pierce, and thedismissal's proximity in time to the Union's requestfor recognition indicate that Respondent was notacting to reduce its projectionist complement.These facts indicate instead that Respondent's dis-missal of Hollander was in response to the Union'srequest for recognition. That Respondent sought toerode its employees' support for the Union afterthe Union had requested recognition is also illus-trated by Respondent's letter to Claude Piercewhich attempted to designate Ron Pierce as a stat-utory supervisor. As noted, Claude Pierce receivedthis letter along with Hollander's illegal notice oftermination.Based on all the above, we conclude in agree-ment with the Administrative Law Judge that Re-spondent dismissed Richard Hollander soon afterthe Union's request for recognition in order to re-taliate against its De Soto projectionists for theirsupport of the Union and to erode the Union's sup-port among its projectionists. We further concludethat, by such conduct, Respondent violated Section8(a)(3) and (1) of the Act, and also that a bargain-ing order is warranted on the facts of this case asdescribed by the Administrative Law Judge.7ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, WehrenbergTheatres, Inc. d/b/a Melba Theatre and SkyvueDrive-In, De Soto, Missouri, its officers, agents,successors, and assigns, shall take the action setforth in the said recommended Order, except thatthe attached notice is substituted for that of theAdministrative Law Judge.7 In accord.ance i. ih his disscni if? O)i'npi l'ci(,d (!;rpral iot, 250NIRB 14I i (1' ), MNicliber Jenkin,s vuoild ;saird inlcrcl iII tiI hialkpa.Nduic hascd on tllhe frmula ic (,frth thercinAPPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAI. LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL. NOT discourage membership ofour employees in or support of Local 143, In-ternational Alliance of Theatrical Stage Em-ployees & Moving Picture Machine Operatorsof the United States and Canada (herein theUnion), or any other labor organization, bydischarging any of our employees or discrimi-nating in any manner in respect to their hireand tenure of employment or any term or con-dition of employment, in violation of Section8(a)(3) of the Act.WF WILL NOT refuse to recognize or bar-gain collectively with the Union as the exclu-sive bargaining representative of all our em-ployees in the unit described below with re-spect to rates of pay, wages, hours, and otherterms and conditions of employment:All projection employees employed by us atour De Soto, Missouri, Melba Theatre andSkyvue Drive-In facilities, excluding officeclerical and professional employees, guards,and supervisors as defined in the Act and allother employees.WE WI.L NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of the rights guaranteed them underSection 7 of the Act.Wt. wii. offer to Richard Hollander imme-diate and full reinstatement to his former posi-tion or, if that position no longer exists, to asubstantially equivalent position, without prej-udice to his seniority or any other rights andprivileges previously enjoyed, and make him,whole for any loss of pay he may have suf-fered, with interest.WI. wi.t., upon request of the Union, bar-gain collectively with it as the exclusive repre-sentative of all of our employees in the unitdescribed above with respect to rates of pay,wages, hours, and other terms and conditionsof employment and, if an understanding isreached, embody such understanding in asigned agreement.WI ;IRIRNBI(R(, Tit(AT' Ri-.S, INC. I)/B/AMtF s. TIII A I RI ANID SKYVU1DRIV' -IN20 M EB1A lI IATRE [:DECISIONSIATI-FMILNI 01 Iilt CASEtFIN)ING(S 01 FAc'I ANI) CON(I USIONS O0 LANwBFlNJAMIN SC eI I SIN(Il.R, Administrative Laws JudgeRespondent Wehrenberg Theatres. Inc., a corporationduly authorized to do business under the laws of theState of Missouri, with its principal office and place ofbusiness in St. Louis, Missouri, is engaged in the retailmoving picture business ow ning and operating numerousmovie theaters in the vicinity of St. Louis and, in partic-ular, the tw o theaters in olved herein, Melba Theatreand Skyvue Drive-in, both located in De Soto. Missouri.During the 12 months preceding the issuance of the com-plaint, a representativ e period, Respondent in the courseand conduct of its business operations derived gross rev-enues in excess of 500,000 and rented and caused to betransported and delivered at its St. L ouis, Missouri. placeof business, films, goods. and materials valued in excessof 550,000, of which films, goods, and materials wveretransported and delivered to its St. Louis place of busi-ness directly from points located outside the State ofMissouri. I conclude, as Respondent admits, that it isnowV and has been at all times material herein an emplov-er engaged in commerce withlin the meaning of Section2(2), (6), and (7) of the Act.I further conclude, as Respondent admits, that Charg-ing Party Local 143, International Alliance of TheatricalStage Employees & Moving Picture Machine Operatorsof United States and Canada (herein called the Union), isa labor organization within the meaning of Section 2(5)of the Act.On October 16, 1980,2 Claude Pierce, manager of bothMelba and Skyvue and an admitted supervisor underSection 2(11) of the Act, and his son, Ron, met at theUnion's office and signed cards authorizing the Union torepresent them as their collective-bargaining representa-tive. Claude brought a blank card back with him and leftit for employee Richard Hollander, who signed the cardon October 18 in Ron's presence and returned it to theUnion. The Union's president, believing that the Unionrepresented a majority of the projectionists at both the-aters,' demanded recognition from Respondent by letterdated October 22. By letter dated November 6, Respond-ent, by its attorney, replied that it doubted the Union'sstatus as representative of "an uncoerced majority of em-ployees in a unit appropriate for collective bargaining,"and rejected the Union's request.Shortly thereafter, as was customary because of coldand inclement weather, Skyvue, an outdoor theater. wasclosed for the winter on November 16; and on Novem-ber 20, Claude gave to Hollander the following letter,which read (including typographical errors) as follows:z The relevant dockel entries are ars filloh's t'he charge was filed onDecember 3. 198); the complaint issued on Januar) 13. 1981 and thehearing was held (on February 23. 1981. in S t luls% Missouri2 All dales set filrth herein refer to the year 1980. unless otherwisestated:' The Union represents solely proleclionists. It is the bargaining repre-sentalive a al l of Respondent' other 22 Iheaters In the St I.oui', areaI just wanted to confirm our discussion on yourseparation from our De Solo Theatre. I appreciateyour work efforts and wish the job could havelasted longer, but that is something beyond anyonescontrol. Likewise, I can't make any sort of commit-ment to you as to hiring. The best I can do is wishyou the best of luck in the future and hope you finda replacement job quickly.First, Respondent contends, s ithout any explication.that Hollander was laid off, and not discharged, as theGeneral Counsel alleges. The law is well settled that adischarge will be found if Respondent's letter "-souldlogically lead a prudent person to belie e his tenure hasbeen terminated." Ridgew'n , 7rucking Cornpavy. 243NLRB 1048, 1049, fns. 5 and 6 (1979), enifd. 622 F.2d1222 (5th Cir. 1980). Here, the omission of the word"layoff' is obh ious; and, although there is perhaps an in-kling of future employment, the letter announced thatRespondent could not make any commitment "as tohiring." not recall or reinstatement. Further. the letterimplies a discharge in the word "separation" and in thewish that Hollander's "'job could have lasted longer."There is nothing in the letter to indicate that Hollanderwould be rehired when Skyvlie reopened in the spring. Ifind that the letter was intended to effectuate the dis-charge, not the layoff. of Hollander and wvas so interpret-ed by ClaudeSecond. Respondent claims that there is no proof thatHollander's discharge violated Section 8(a)(3) and (1) ofthe Act. I find and conclude otherwise. It had neverbeen a practice to lay off any projectionist in the 18vears that Claude managed the two theaters, and it vwaswholly unique for Respondent's vice president, A. R.Parker, to prepare the November 20 letter and to directClaude to deliver it to Hollander. Because Parker did nottestify, it may be inferred that there was no reason forhis actions other than Hollander's union activities. Parkerspoke s ith Claude after Respondent received theUnion's demand for recognition'and told him to "getrid" of Hollander after Skyvue closed. Because theUnion's demand was made only after Hollander had beenhired in early September, Respondent could well haveassumed, through a process of elimination involving atmost four employees within the appropriate unit, thatHollander, its most recent employee, was part of theUnion's claimed majority. And, in order to destroy what-ever basis the Union still might have had for its claim.Parker wrote to Claude" defining the functions of "As-sistant Managers (at the present time your son Ron)" in amanner that would make it appear as if they were super-visors and thus were excluded from the application ofthe Act.C4 laude testified that this coni.er,,aion took place I or 4 weeks priorto todlander's lermit nlalln, i hich A. ould place It sornewhtre hetvcecn()iIhber 21 and 301 [ i it'. B eu of Responderlt', urltLUItLI ind precipitate ai-tlnS I li i ti thil tIe fon'rTrsa3ti n occurred coIser to ()c tober i30 or atleast after Respondenti had receved the U;rnll s demnand letter:' Ihis letter as well .as the one prepared fior Iransmlttal to fllliandersere hiandl diellvered to Claude hy speciaal courier. ,s lhl s',ould 1lo t dClls rthe d¢ncunitens to aorlyIne hbt Claude Ncvcr belfore had Respondent oIl-rllllii,.itcd \s ith ('lm de in tilS nnalller21 I)1 C ISI()NS ()F NAI ()ONAI. I AH()R REL.ATIONS H()ARDThe discharge of Hollander without anly reason andRespondent's definition of the terms of employment ofthe other employees could have meaning only in light ofthe Union's demand for recognition. Although Hlol-lander's union adherence was not directly klnown to Re-spondent (other than to Claude, who in this instance \ asaligned with the interests of the employees), Respondentknew that there were union activities being engagel in.That is sufficient know ledge ini these circumstances.Third, Respondent contends that, at all of its othertheaters, the Union has been recognized as its employees'bargaining agent and that there hav e been amicable laborrelations, without union animus, throughout its oper-ations. IHowever, the precipitate discharge of Hollandercannot be easily explained consistent with it lack ofanimus. The discharge vas the coup de grace which wasintended to discourage employees from supporting theUnion.The General Counsel argues that this single dischargeis sufficient to support a bargaining order under.N.L.R.B. v. Gissel Packing Co., Inc., 395 U.S. 575 (1969),which dictates that tile Board weigh the quality andquantity of the violations in order to decide whethertheir lingering effects can be cured by the relief whichthe Board normally grants in the circumstances (here,backpay, reinstatement, and a notice, with the Uniionhaving the right to petition for an election) or whetherthe interests of the Act are better served by utilizing thecards signed by a majority of employees ii the appropri-ate unit as proof of the Union's majority status. Beforeproceeding to any other issue it must be determinedwhether the Union had such a majority, the appropriateunit being stipulated herein as:All projection employees employed by the Re-spondent at its De Soto, Missouri, Melba Theatreand Skyvue Drive-In facilities, excludinig officeclerical and professional employees, guards, and su-pervisors as defined in the Act and all other em-ployees.The record shows that there were at least five protjec-tionists during the year preceding the Union's demand.one of whom, Claude, was admittedly a supervisor. An-other was Claude's second son, Mike, as to whom therecord shows declining employment since early summer1980 when Mike first indicated to Claude that he had an-other job and, later, when Mike stated that he wouldwork as a projectionist only if absolutely necessary. Thatstatement led to the hiring of Hollander and from Octo-ber to December 1980 Mike worked only I night.' I findthat Mike removed himself from regular employmentand was, at the time of the union demand, only the mostcasual of employees. [le may not be included within theappropriate unit.Another employee, Keith Singer, although employedfive or six shifts weekly in the summer, left for college inI No payroll records were introduced in evidence. I his indling isbased on the testimony of Claude, who recalled that Mike recetied apaycheck in December and was unable to remember if Mike .orked imOctober and Novemhber. If he had additional and regular empliinsmetI.surely Respondent would have produced esidence Iot that effectSeptemiber. Thereafter, he worked some weekends ando er the Christmas holidays. Claude could recall onlythat lie "worked several times" but could not rememberho w many I he general Board rule is that "college stu-dents w ho perform full-time unit \wsork during thesuiimmer months as well as part-time unit work on a regu-lar basis during the remainder of the year are to be in-cluded in the unit .The determinative criteria as towhiether students are to be included in a unit appears tobe the regularity of their part-time employment [wvhichmay be as little as I day per week.]" Centurv Moving &Storagc, Inc., 251 NLRB 671, 681 (198()) and cases citedtherein. Although I am satisfied that Singer was an em-ployee during the summer, he maintained no regularityof employment once he wenlt to college and worked onlysporadically thereafter. He is not an employee w\ithin theappropriate unit.7These filidings leave two employees within the unit,Ron arid Hollander, both of wihom signed cards author-izing the Union to act as their collective-bargainingagent. Respondent argues, however, that the cards aretainted because of Claude's participation in their sigiing.Hoswever, in El/ Rcanlco Vlurket, 235 NLRB 468, 473-474(1978), erinf(. 03 F.2d 223 (9th Cir. 1979), the Boardstlated:T his Board has long recognized that a supervi-sor's involvement in organizational activities willtaint a union's card majority only where the super-visor's participation may be said to have deprivedemployees of the opportunity to exercise freechoice in selecting a collective-bargaining repre-sentative. In explicating this principle. [The Boardhas] pointed out that at a minimum it must be affir-matively established either that the supervisor's ac-tivity was such as to have implied to employees thattheir employer favored the union or that there iscause for believing that employees were coercivelyinduced to sign authorization cards because of fearof supervisory retaliation.Although the precise nature of the events which gaverise to the attempt of Claude and the two employees toseek the aid of the Union was not fully elicited, appar-ently there was some dispute about the reduction of theirwages, which caused Claude and the employees to beequally upset. The three of them were, therefore, takingsides against Respondent and there is no cause for beliefin this record that either Ron or Hollander were fearfulof retaliation from Ron's father.Having found, therefore, that the unit consists of twoemployees, both of whom signed cards, I find and con-clude that the Union represented, as of October 22, anuncoerced majority of Respondent's employees and thatRespondent violated Section 8(a)(5) and (1) of the ActResponderil' aulhoiriries ll support of a contrary result are distin-guishahlc Here, Singer removed himself from regular emplorymenl be-causc olf his atnendance at college: Mike. because of his oean personal de-sires As ;I result, neither hald regularily of emphlymenlt nor availabilityfor rcgulalr or evenL irregular cnplipmtnii opporlrlllunies f-irlhermore,Ihat both swoirked sporaditallI is aitribulable solely Io t he unaa.ailahilitytor Aork Io tilll;laIder. E. ho t hi, hal heenI disch targed22 MEI-13A THEATREby refusing to recognize the Union and to bargain withit. Instead, by terminating the employment of Hollander,Respondent discharged one-half of its employees. result-ing in a unit of one employee, which the Board has longheld cannot constitute an appropriate bargaining unit.Further, as noted above, Respondent made a concertedeffort to remove even Ron from the unit by designatinghim a supervisor. I am not persuaded that he is such.Rather, he is primarily a projectionist w ho has someduties during the periods of time Claude is not present atone of the two theaters. -HowAeser, Claude is on call, 24hours a day; and, in agreement with the General Coun-sel, I find that Ron has no actual supervisory responsibil-ities. Pacific Drive-In Ilheatrce, Corp.. 167 NLRB 661(1967), Sameric Corporarion, 253 NLRB 345 (1980).In these circumstances, the termination of one of twoemployees within the unit is most effective in destroyingelection conditions for a long period of time, and I findthat the lasting impact cannot be mitigated by anythingshort of a bargaining order. Occ idental Paper Corporation,227 NLRB 719 (1977). The impact of Respondent's ac-tions could hardly be misunderstood by Hollander, uponhis return to employment, or by Ron, who may be wellaware that his union activities may *well be a threat to hisand his father's livelihood. In the circumstances, the em-ployee sentiment demonstrated by the union authoriza-tion cards is better protected by the issuance of a bar-gaining order, effective as of November 20, 1980, thedate on which Respondent discharged Hollander. CasWalker's Cash Stores Inc., 249 NLRB 316, fn. 3 (1980).Furthermore, because I have found Respondent's viola-tion to be egregious, I shall also recommend the issuanceof a broad cease-and-desist order. Hickmott Foods,. Inc.,242 NLRB 1357 (1979).In addition, having found that Respondent has en-gaged in and is engaging in unfair labor practices withinthe meaning of Section 8(a)(3) and (1) of the Act, I shallrecommend that it cease and desist therefrom and takecertain affirmative action designed to effectuate the pur-poses and policies of the Act. Specifically, I shall recom-mend that Respondent be ordered to offer Richard Hol-lander reinstatement to his former position, or, if suchposition no longer exists, to a substantially equivalent po-sition, without prejudice to his seniority or any otherrights and privileges previously enjoyed, and to makehim whole for any loss of earnings he may have sufferedsince the date of his discharge, computed in the mannerprescribed in F. W. Woolworth Company, 90 NLRB 289(1950), with interest thereon to be computed in themanner prescribed in Florida Steel Corporation, 231NLRB 651 (1977).RTHE EFF CtI OF rTH UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent, occurring in connectionwith Respondent's operations described above. have aclose, intimate, and substantial relationship to trade, traf-fic, and commerce among the several States and tend to"See, generally, Isv Plumbing d& leating Co., 138 NLRB 716 (1962),In connection with compliance with this Decision, I credit Ron', testimo-ny that, while only Melba was operating, he and Hollander wsould haiealternated their duties as projectlonistslead to labor disputes burdening and obstructing com-merce and the free flow thereof.Upon the foregoing findings of fact, conclusions oflaw, and the entire record. and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER9The Respondent, Wehrenberg Theatres. Inc., d/b/aMelba Theatre and Skyvue Drive-In, De Soto, Missouri,its officers, agents, successors, and assigns, shall:I. Cease and desist from:(a) Discouraging membership of its employees in orsupport of the Union. or any other labor organization, bydischarging any of its employees or discriminating in anymanner in respect to their hire and tenure of employmentor any term or condition of employment, in violation ofSection 8(a)(3) of the Act.(b) Refusing to recognize or bargain collectively withthe Union as the exclusive bargaining representative ofall employees in the unit described below with respect torates of pay, wages, hours, and other terms and condi-tions of employment:All projection employees employed by Respondentat its DeSoto, Missouri, Melba Theatre and SkyvueDrive-In facilities, excluding office clerical and pro-fessional employees, guards, and supervisors as de-fined in the Act and all other employees.(c) In any other manner interfering with, restraining,or coercing its employees in the exercise of their rightsunder Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Offer to Richard Hollander immediate reinstate-ment to his former position or, if that position no longerexists, to a substantially equivalent position, without prej-udice to his seniority or any other rights and privilegespreviously enjoyed, and make him whole in the mannerprovided above for any loss of pay he may have sufferedfrom the date of his unlawful discharge, until the date ofsuch offer of reinstatement.(b) Upon request of the Union, bargain collectivelywith it as the exclusive representative of all of Respond-ent's employees in the unit described above with respectto rates of pay, wages, hours, and other terms and condi-tions of employment and, if an understanding is reached,embody such understanding in a signed agreement.(c) Preserve and, upon request, make available to theboard or its agents, for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this recommended Order.(d) Post at Respondent's places of business at De Soto,Missouri, copies of the attached notice marked "Appen-9 In the es'ent no exceptions are filed as provided by Sec 112 46 of theRules and Regulations of the National l.abor Relations Board. the find-ings, colclusions, and recomnmended Order herein shall, as provided inSec 102 48 of the Rules and Regulations, be adopted by the HBoard andbecome its findings, conclusions, and Order. and all objections theretoshall he tdeemed saired for all purposes23 I)DFC ISI()NS (): NATIO()NAI. I.AII()R RII.A'IONS BO()ARDdix.""' Copies of said notice, on forms provided by theRegional Director for Region 14, after being duly signedby Respondent's representatives, shall be posted by it im-mediately upon receipt thereof, and be maintained hy"' In1 Ihe ..,l I1h1I Ibis ()rdlcr is 1[ill'Iced h\ t JLudIgrnIlill ;1 a 11111.'dqstaltcs ( ow d I1 liit ,. ', n rds Ilr 1 tl'. Imic1.' ledili/ 1oML'd ['()Oido lIc NationI llol Rc.laln(ms 'oilrl. shaJll rIcad "I','e d ]11r llInl to, ., Jtlgmll l .'1 1 J' te ll , td11 S l:L's 'l C illt oIf ApIp.IIx IFlllt'iLill, iJll()rldcr o, lhc Niltw)111l I .h r Ra cillhlll\, 11lid" -Respondent for 60 consecutive days thereafter, in con-spicuous places, including any places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent to ensure that said notices arenot altered, defaced, or covered by any other material.(e) Notify the Regional Director for Region 14, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.24